DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/796779 ("the instant application"), was filed February 20, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,374,685 (“the ‘685 Patent”). The ‘685 Patent was filed as application 15/432868 (“the ‘868 application”), on February 14, 2017.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘685 patent.  Also based upon the Examiner's independent review of the ‘685 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘685 patent before the Office. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
This action is being issued following Applicant’s response of October 22, 2021 which included 1) claim amendments 2) arguments ) a request for RCE and 4) an IDS.



II. CLAIM STATUS
The ‘685 Patent issued with claim 1-23 (“Patented Claim”).  The preliminary amendment of 2/20/2020 adds claims 24.  The amendment of 5/22/20201 amends claims 1, 12, 19, and 24.  The amendment of 10/22/2021 amends claims 1, 4, 5, 12, 15, 16, 19, 20, and 24.   As of the date of this Office Action, the status of the claims is:
a. Claims 1-24 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-24 are treated on the merits below

III. AMENDMENT OF OCTOBER 22, 2021
The Amendment to the claims filed 10/22/2021 has been entered.  

IV. ALLOWABLE SUBJECT MATTER
Claims 1-24 are allowable.
	Claims 1-24 define over the art of record in that none of the art teaches that when an electronic device predicts based at least in part on a type of control frame, which is received after the receive antenna pattern is determined, that a second electronic device will transmit a second frame to the access point within a subsequent time interval, selecting the receive antenna pattern and setting an antenna pattern to the receive antenna pattern, and receiving the second frame using the receive antenna pattern, where the second frame is different from the control frame, and where the control frame is different from an RTS frame and is a trigger frame.  As noted by Applicant in the comments submitted on 0/22/2021, in paragraph [0044], Cave taches that the antenna pattern is selected only if an RTS frame is received and if any other frame indicating that data is waiting to be transmitted to the access point is received, a wide antenna pattern is used.  

V. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                    
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992